Hamblen, J., concurring: In some instances, it is better to paint with a broad brush instead of a narrow one. Such an instance, it seems to me, is presented in this case. For example, Judge Learned Hand, writing for the court, used a broad brush in Gregory v. Helvering, 69 F.2d 809 (2d Cir. 1934), affd. 293 U.S. 465 (1935). In Gregory, the taxpayers literally complied with the statute, but the Court of Appeals applied a pragmatic approach to resolve the case,1 and the "business purpose” doctrine was born. All brushes have two sides, and in the factual circumstances presented in this case, a pragmatic approach is the best avenue to resolution consistent with the intent of Congress. The conclusion of the majority is a commonsense result which does no disservice to respondent. In certain instances in which the marital deduction is utilized,2 the increase in the value of the estate resulting from the inclusion of such outstanding checks, as are involved here, would correlatively increase the marital deduction, while, simultaneously, the included amount of such checks, generally should be allowed as a deduction as a charitable gift.3 Such a consequence would create an unanticipated deduction for petitioner, unintended by respondent. "Nothing astonishes man so much as common sense and plain dealing.”4  Sterrett and Wiles, JJ., agree with this concurring opinion.   Revg. 27 B.T.A. 223 (1932).    An unlimited marital deduction is available to estates of decedents dying after Dec. 31, 1981. Sec. 2056 as amended by the Economic Recovery Tax Act of 1981, Pub. L. 97-34,95 Stat. 301. If the unlimited marital deduction is elected, the charitable gift deduction would be inconsequential.    Sec. 20.2056(c)-l(b), Estate and Gift Tax Regs.; sec. 2055. See Estate of Russell v. Commissioner, 70 T.C. 40, 44 (1978), acquiesced 1979-1 C.B. 1.    R.W. Emerson, Essays, Art, in Bartlett’s Familiar Quotations 497 (15th ed. 1980).